                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.    CV 19-4175-DMG (MRWx)                                     Date     March 4, 2020

Title Bronson Holding Company, LLC v. Geraldine Moyer, et al.                        Page     1 of 1

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
            None Present                                               None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE RE PLAINTIFF’S
             FAILURE TO COMPLY WITH THE COURT’S LOCAL RULES AND
             CASE MANAGEMENT ORDER

        The Court’s Scheduling and Case Management Order (“CMO”) set the Final Pretrial
Conference in this matter for March 10, 2020. [Doc. ## 27, 27-1.] The Schedule of Pretrial and
Trial Dates also sets out that the parties were to file certain pretrial documents, including a
proposed Final Pretrial Conference Order, by February 28, 2020. [Doc. # 27-1.] Despite that
Order, the parties have filed none of the required documents.

        The Court’s Local Rules provide that the proposed Final Pretrial Conference Order “shall
be prepared by plaintiff’s counsel and signed by all counsel.” C.D. Cal. L.R. 16-7. The Court’s
CMO also mandates compliance with the Local Rules when submitting a proposed Final Pretrial
Conference Order. See CMO at 5-6. Given that this action includes claims and counterclaims,
Plaintiff Bronson Holding Company, LLC and Counterclaimants Geraldine Moyer, Tena Moyer,
and Russell Reiff are ordered to show cause why the Court should not impose monetary
sanctions on them and/or their counsel or dismiss this action for lack of prosecution for failure to
comply with the Court’s instructions and Local Rules regarding pretrial procedure. Plaintiff and
Counterclaimants shall submit written responses by March 6, 2020.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
